Appeal by the People from an order of the Supreme Court, Kings County, entered October 24, 1975, which granted defendant’s motion to inspect the Grand Jury minutes and for dismissal of the indictment. Order affirmed. The evidence before the Grand Jury, consisting solely of circumstantial evidence, was legally insufficient. Such evidence must logically point to the defendant’s guilt and must exclude to a moral certainty every reasonable hypothesis of innocence (see People v Eckert, 2 NY2d 126; People v Borrero, 26 NY2d 430). Under the circumstances, the circumstantial evidence upon which the indictment was based "does not possess the degree of certitude which the law requires as to these facts bearing upon the accused’s guilt” (see People v Eckert, supra, p 129; see, also, People v Lewis, 275 NY 33). Hopkins, Acting P. J., Martuscello, Latham, Rabin and Hawkins, JJ., concur.